NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 12-1225
                                ___________

                            JOSEPH ARUANNO,
                                       Appellant

                                      v.

 MR. STEVE JOHNSON, Administrator; MR. GEORGE HAYMAN, Commissioner;
 MR. PAUL LAGANA; MS. CINDY SWEENEY; OFFICER J. SMITH; OFFICER;
 OFFICER L. RODRIGUEZ; OFFICER METERKO; LT. ROCK; SGT. VASQUEZ;
  SGT. CHARLES MULLER, SID Chief; MR. WAYNE EVERET, SID Chief; DR.
                          MERRILL MAIN;
                     JOHN/JANE DOES 1-10, et al.
                ____________________________________

                On Appeal from the United States District Court
                          for the District of New Jersey
                    (D.C. Civil Action No. 09-cv-003368)
                 District Judge: Honorable Stanley R. Chesler
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               October 9, 2012

             Before: AMBRO, FISHER and GARTH, Circuit Judges

                       (Opinion filed October 17, 2012)
                                ___________

                                 OPINION
                                ___________

PER CURIAM
       Joseph Aruanno seeks review of the United States District Court for the District of

New Jersey’s order dismissing his civil rights action. We will affirm the judgment of the

District Court.

       Aruanno, who is civilly confined at the Special Treatment Unit (“STU”) in New

Jersey pursuant to the New Jersey Sexually Violent Predators Act, filed a pro se

complaint under 42 U.S.C. § 1983 against employees of the New Jersey Department of

Corrections (“DOC”) and several others. Aruanno alleged that the defendants retaliated

against him for complaining about his treatment in the STU. Specifically, he claimed that

as a result of his filing complaints against several DOC officers, his room was searched

multiple times in June 2009. Aruanno claimed that during the searches some of his

property, including his legal paperwork, was confiscated and/or damaged. Aruanno also

filed a motion for leave to proceed in forma pauperis (“IFP”).

       In a November 30, 2010 decision, the District Court granted the IFP motion but

dismissed the complaint under 28 U.S.C. § 1915(e)(2)(B), concluding that Aruanno failed

to state a claim upon which relief could be granted. The District Court afforded Aruanno

the opportunity to file an amended complaint to address the deficiencies in the original

complaint. Aruanno then filed a document entitled “Motion to Reopen, Amended

Complaint,” but did not attach an amended complaint. On December 30, 2011, the

District Court entered a Letter Order stating that Aruanno’s purported amended

complaint did not cure the deficiencies that it identified in its November 30, 2010

decision. The District Court closed the case and this appeal followed.
                                             2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

a district court’s dismissal of a complaint for failure to state a claim is plenary, requiring

us to draw all reasonable inferences in the plaintiff’s favor. Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000). While we are under an obligation to liberally construe the

submissions of a pro se litigant, see Giles v. Kearney, 571 F.3d 318, 322 (3d Cir. 2009),

issues not briefed on appeal--even by parties proceeding pro se--are deemed waived or

abandoned. Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993); Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008).

       Aruanno first argues that the District Court erred in denying his retaliation claim.

Section 1983 imposes liability for retaliatory conduct by prison officials if the conduct

was motivated “in substantial part by a desire to punish an individual for the exercise of a

constitutional right.” Allah, 229 F.3d at 225 (quoting Thaddeus-X v. Blatter, 175 F.3d

378, 386 (6th Cir. 1999) (en banc)). To prevail on a section 1983 retaliation claim,

Aruanno must prove: (1) that the conduct leading to the alleged retaliation was

constitutionally protected; (2) that he suffered an adverse action sufficient to deter a

person of ordinary firmness from exercising his constitutional rights; and (3) that his

protected conduct was a substantial or motivating factor in the adverse action. See

Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001).

       We agree with the District Court that Aruanno did not adequately state a claim for

unconstitutional retaliation because he failed to allege facts sufficient to satisfy the third

prong of Rauser. Aruanno appeared to claim that his room was searched in June 2009
                                               3
because he made various complaints about his treatment in the STU. However, he

admitted in his original complaint that all of the rooms on his unit were searched because

a screwdriver was missing from the facility. Indeed, he stated that an officer announced

during the first search that rooms would be searched as many times as necessary to

recover the screwdriver. Although Aruanno might believe that his room has been

searched at other times in retaliation for his filing grievances against DOC officials, he

did not identify any such occasions in his original complaint or his purported amended

complaint. Therefore, in light of Aruanno’s admission that the rooms were searched in

June 2009 for the purpose of recovering contraband, we agree with the District Court that

his retaliation claim cannot be sustained. Dismissal was therefore appropriate.

       Aruanno also argues that the District Court erred in dismissing his due process

claim. Aruanno claimed that his rights were violated when his property was damaged

and/or confiscated during the room searches. However, because an adequate state court

post-deprivation remedy was available to Aruanno, the claim is not cognizable and was

appropriately dismissed. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Revell v. Port

Auth. of N.Y.-N.J., 598 F.3d 128, 138-39 (3d Cir. 2010) (discussing New Jersey’s post-

deprivation remedy procedures). Although Aruanno notes in his Informal Brief that state

court actions that he has filed in the past have been unsuccessful, that does not require us

to conclude that state court remedies are inadequate in this case.1


1
 We conclude that Aruanno has waived review of his claim that the defendants searched
his room in order to harass him, which the District Court construed as a claim that his
                                            4
       Accordingly, we will affirm the judgment of the District Court.




Fourth Amendment rights had been violated. Aruanno, who is an experienced pro se
litigator, did not present any argument regarding the District Court’s treatment of the
claim in his Informal Brief. Kost, 1 F.3d at 182. However, even if he had the claim
appears appropriately dismissed because the only injury that Aruanno appears to have
suffered as a result of the alleged violation was a loss of his legal paperwork and minor
damage to some of his property. As indicated, Aruanno has an adequate state court
remedy to pursue his recovery of those items.
                                               5